Citation Nr: 0500375	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In January 1977, the RO denied entitlement to service 
connection for a nervous condition on the basis that the 
service records were negative for treatment of a nervous 
condition and no treatment for a nervous condition was shown 
immediately following service.  In August 1988, service 
connection was denied for adjustment disorder on the basis 
that the evidence then of record did not establish that the 
disability diagnosed was incurred in or aggravated by the 
veteran's active service.  He appealed this decision, but 
withdrew his appeal concerning service connection for a 
nervous condition at his December 1988 hearing before the 
local RO hearing officer.  The transcript of this hearing is 
of record.  The veteran now claims service connection for 
PTSD.  The medical evidence reflects that he has been 
diagnosed with PTSD.  The diagnosis of PTSD forms the basis 
of a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (concluding that a claim based on a diagnosis of a 
new mental disorder is a new claim).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2001.  A transcript of 
this hearing has been associated with the claims folder.  The 
Board remanded the case in October 2001 for additional 
development.  The requested development having been 
accomplished, the claim is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed in-service 
stressors.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claims file does not contain credible 
supporting evidence which confirms that the veteran's claimed 
in-service stressors occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in October 2000; the supplemental statements 
of the case dated in October 2000 and July 2004; the Board 
remand dated in October 2001; and the letter dated in May 
2004.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
a medical opinion with respect to the diagnostic question at 
issue here.  Additionally, the veteran has been afforded a 
hearing before a Veterans Law Judge.  Further, the RO has 
searched thoroughly, through appropriate channels, for 
verification of the veteran's claimed in-service stressors.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria and Analysis.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor actually occurred.  

In this case, the veteran was diagnosed with PTSD in November 
1998.  Specifically, at that time, the veteran's treating VA 
physician proffered an opinion indicating:

Based on my contact with [the 
veteran], and records from other 
evaluators[,] I diagnose Post 
Traumatic Stress Disorder, chronic 
and moderate; and Dysthymia.  His 
stressor was extended exposure to 
unpredictable and lethal violence by 
American servicemen to each other (he 
thus could never feel safe).  He 
witnessed at very close quarters 
murder, shootings, hangings, beating, 
and stabbings.

Similarly, a November 1999 VA examination report reflects 
Axis I diagnoses of PTSD with dysthymic disorder and anxiety 
disorder, and an Axis II diagnosis of avoidant personality 
features.  In arriving at this diagnosis, the examiner noted 
the veteran's self-reported history of high level anxiety and 
fears while stationed in Germany, violence among the GIs 
stationed there, and witnessing stabbings, hangings, and 
beatings.  Thus, the Board's analysis must turn to the 
remaining issue of whether the veteran's reported in-service 
stressors have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran engaged in combat with the enemy, as 
contemplated by VA regulations.  See VAOPGCPREC 12-99.  The 
veteran's DD Form 214, does not reflect that veteran received 
any decorations or medals which indicate involvement in 
combat.  Moreover, the veteran's service records, including 
the service personnel records, do not otherwise contain any 
entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Accordingly, in view of the absence of any 
official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. § 
1154(b) does not apply.  Therefore, as the veteran has not 
been shown to have been engaged in combat with the enemy, any 
alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2001 that the stressful events he experienced 
while on active duty in Bamberg, Germany, were the result of 
internal conflict on the base and conflict between the 
military and local civilian population.  He recounted living 
in a very violent, hostile environment rife with a very high 
level of tension, fear, and despair.  There were many 
instances of fights and violence.  On one occasion, he 
testified, he was struck by one soldier while he was trying 
to protect another soldier during a riot, sustaining injury 
to his face, including his two front teeth.  This occurred 
shortly before August 23, 1971, when he sought dental 
treatment for trauma to his teeth.  The veteran noted that he 
sought psychiatric counseling shortly afterwards for personal 
problems, including the stress and the fear that he was 
living under.  The environment of stress and fear was so 
extreme, he testified, that his friend and roommate had a 
nervous breakdown sometime after the August 1971 incident and 
had to be medevac'd home.

In an attempt to verify these stressors, in March 2000, the 
RO requested the United States Armed Services Center for Unit 
Records and Research (USASCURR) to provide supporting 
evidence of claimed stressful events.  The USASCURR's March 
2000 response indicates that the information provided was 
insufficient to verify the alleged stressors.  Following the 
submission of an additional statement from the veteran, a 
September 2000 response again indicated that the information 
provided was insufficient to verify the reported stressors.

Following yet another request for information, a complete 
copy of the veteran's military personnel records was 
submitted.  These records document the veteran's service in 
Germany from May 1971 to February 1972 with [redacted], [redacted] 
Battalion, 25th Artillery.  These records, however, do not 
reflect any evidence or documentation of internal conflict on 
the base or between the military and the local civilian 
population.  In other words, these records fail to confirm 
any of the aforementioned stressors alleged by the veteran.

No evidence from sources other than the veteran's service 
records, such as records from law enforcement authorities or 
mental health counseling centers, tends to corroborate the 
veteran's account of the claimed in-service stressor 
incidents.  The veteran was reduced in rank in January 1973.  
However, at his hearing in May 2001, the veteran reported 
that he had done things that he shouldn't have done when he 
had been in service but did not indicate that the reduction 
in rank was in any way related to traumatic events in 
service.  

Since no service records or other credible supporting 
evidence has been obtained which corroborate the veteran's 
claimed stressors, the claim for service connection for PTSD 
must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


